Per curiam.
Following the State Bar’s formal complaint against him, Respondent Mark P. Ellis filed a petition for voluntary discipline, requesting that this Court accept his voluntary surrender of his license to practice law in this state. In his petition, Ellis admits that in the representation of three clients in three separate matters he entered into consent judgments on their behalf without their authorization. Ellis admits that this conduct violates Standard 45 (f) of Bar Rule 4-102 (d) which prohibits a lawyer from settling a legal proceeding or claim without obtaining proper authorization from the client. The State Bar has no objection to Ellis’ petition, and both the special master and review panel recommend that this Court accept the petition.
We have reviewed the record, agree with the recommendations of the special master and review panel, and accept Ellis’ petition for voluntary surrender of his license, which is tantamount to disbarment. See Bar Rule 4-110 (f). Accordingly, the name of Mark P. Ellis is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. He is reminded to protect the interests of his clients and to comply with all the requirements of Bar Rule 4-219 (c) (1) and (2).
*472Decided January 21, 1997.
William P. Smith, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Robertson & Walker, Charles T. Robertson II, for Ellis.

Voluntary surrender of license accepted.


All the Justices concur.